Citation Nr: 1747819	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  11-33 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

1.  Entitlement to an initial evaluation in excess of 50 percent for an anxiety disorder, not otherwise specified (NOS), with panic attacks.

2.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Barrett, Associate Counsel



INTRODUCTION

The Veteran had active service in the Marine Corps from December 1972 to November 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Huntington, West Virginia.  Jurisdiction of the appeal is now with the Pittsburgh, Pennsylvania RO.

The February 2009 Rating Decision assigned an initial 50 percent evaluation for anxiety disorder, effective June 7, 2002.  In December 2009, the Veteran contacted VA indicating that his anxiety disorder was "getting worse."  As the initial assignment of a 50 percent evaluation for anxiety disorder, granted in a February 2009 initial rating, was not yet final, the December 2009 contact constituted a disagreement with an initial rating.

This matter remanded by the Board in September 2016 for further development.


FINDINGS OF FACT

1.  Since the grant of service connection, the Veteran's anxiety disorder was productive of occupational and social impairment with reduced reliability and productivity, and difficulty in establishing and maintaining effective work and social relationships; but not productive of such impairment with deficiencies in most areas or total impairment.

2.  The Veteran's sole service-connected disability, anxiety disorder NOS with panic attacks did not render him unable to secure and follow a substantially gainful occupation.



CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 50 percent for anxiety have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code (DC) 9413 (2016).

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Increased Rating Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 4.1 (2016).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is a proximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2015); 38 C.F.R. § 4.3 (2016).

The criteria for evaluating psychiatric disorders (other than eating disorders), to include an anxiety disorder, are set forth in a General Rating Formula.  See 38 C.F.R. § 4.130.  The Veteran has been assigned an initial 50 percent rating for anxiety under DC 9413.  He maintains that his disability warrants a higher rating.

The General Rating Formula for Mental Disorders (including anxiety) provides that a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9413.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased disability rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443. 

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (DSM-IV)(4th ed. 1994); 38 C.F.R. § 4.125.  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  Id.; see also Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

By regulation, the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (4th ed.) (DSM-IV) was applicable when the Veteran submitted the claim for service connection for memory loss at issue in this case.  38 C.F.R. § 4.130.  DSM-IV used a multiaxial assessment system, in which there were five axes of classification.  Axis I pertained to acquired psychiatric disorders; Axis II included developmental disorders. Axis III included general medical conditions; Axis IV was used to report psychosocial and environmental problems; and, Axis V was used to report a Veteran's GAF score. 

VA regulations have been amended to make DSM-5, which was published by the American Psychiatric Association in 2013, applicable to VA claims effective in August 2014.  As the claim at issue in this appeal was submitted many years prior to August 2014, DSM-IV remains applicable.  See 79 Fed. Reg. 45,093 (August 4, 2014).

A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 41 to 50 is defined as serious symptoms or serious impairment of social and occupational functioning.  A GAF score of 31 to 40 reflects some impairment in reality testing or communications (speech illogical, obscured or irrelevant) or major impairment in several areas such as work, school, family relations, judgement, thinking, or mood (avoids friends, neglects family, and is unable to work).  Lower scores reflect more serious symptoms (e.g., suicidal ideation, severe obsessional rituals, delusions, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  DSM-IV at 47.  

When evaluating the level of disability from a mental disorder, the rating agency shall consider the extent of social impairment, but shall not assign a disability rating based solely on the basis of social impairment.  The focus of the rating process is on industrial impairment from the service-connected psychiatric disorder, and social impairment is significant only insofar as it affects earning capacity.  38 C.F.R. §§ 4.126, 4.130.

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Veteran's anxiety disorder with panic attacks is rated 50 percent effective June 7, 2002.  

The Veteran was afforded a VA examination for his mental health in July 2006.  The Veteran described panic attacks when he is in agoraphobic settings.  He denied delusions or hallucinations.  He also reported difficulty with sleep impairment, symptoms of depression depressed mood and anxiety, and impaired impulse control.

The VA examiner reviewed the Veteran's medical history and highlighted pertinent records.  The examiner noted that the Veteran's first psychological evaluation was completed in July 1990 and there was information regarding the Veteran's behavior from October 1991.  From 1991 to the VA examination in July 2006, the record is vacant of any mental health treatment records.

Objectively, the VA examiner found the Veteran appropriately dressed and groomed with acceptable hygiene.  The Veteran's eye contact was normal, he was alert and oriented, and was able to relate appropriately to the examiner.  He showed cooperation with all interview questioning and his speech showed normal articulation and amplitude as well as rate of speed.  He demonstrated a wide range and intensity of affective processes.  He had a great deal of difficulty with stability when he was talking about what he perceived to be the "failures" of his life.  However, the examiner found that that his emotional liability was appropriate in that it matched his self-reported mood.  The examiner noted that the Veteran's thought processes demonstrated a somewhat slowed rate of flow.  At times the Veteran had some difficulty with coherence and logic and his associations were loose at times.  His thought content was appropriate for the most part, but veered to inappropriate at other times.  The examiner did not observe any inappropriate behavior during the evaluation.  The examiner further noted that the Veteran had suicidal thoughts and ideations in the past but was not currently having any, nor had he ever had any plans or intents.

The examiner indicated that the Veteran showed the ability to maintain minimal personal hygiene and other basic activities of daily living.  He did complain of short-term memory loss and utilized his daughter's memory to help him with things such as appointments.  The Veteran did not describe or demonstrate any obsessive or ritualistic behaviors which would interfere with his routine activities.  The Veteran described panic attacks that the examiner considered classic panic attacks with an agoraphobic component.  The examiner noted that these can be severe but they appeared to have lessened in recent years.  This had restricted the Veteran's ability to function socially at times and may have been behind his reclusiveness.  The examiner noted that the reclusiveness may have actually led to fewer panic attacks.

The examiner conducted a Minnesota Multiphasic Personality Inventory (MMPI).  He believed the Veteran was functioning at a very low level of efficiency.  The examiner noted the Veteran overreacted to even minor stress and showed quick behavioral deterioration.  There also appeared to be a tendency for the Veteran to blame himself for his problems.  The examiner characterized the Veteran's lifestyle as fairly chaotic and disorganized.  The examiner noted that the Veteran seemed to lack some of the basic social skills that are normally seen in people and that the Veteran many not have been able to relate to others in a non-ambivalent way and had difficulty fully trusting or loving anyone.  He saw the Veteran as emotionally alienated from others, very likely to have very few friends, and others might see him as distant and hard to get to know.  The examiner found him to be quiet, submissive, and lacking any real self-confidence in dealing with other individuals.  The examiner noted that the people with this particular pattern usually have a lot of trouble asserting themselves appropriately and are frequently taken advantage of by other people.  The examiner assigned a GAF score of 45.

The Veteran was seen at the Altoona VA Medical Center in February 2007 for an initial psychosocial assessment.  The Veteran reported that "everything was going wrong," that he was about to lose his home and possessions, and he had no money to pay bills.  He reported that his son disrespected him and that he had reacted by holding him down by the throat.  He also reported nightmares and disturbing dreams, as well as having attacked his wives in his sleep.  He reported feeling angry and irritable and wanted his life back.  He reported having been divorced three times and had recently ended a relationship.  He reported having three sons and two daughters who came to see him when they needed money.  He also has nine siblings but did not see them often as they lived out of state.  The social worker diagnosed him with probable posttraumatic stress disorder (PTSD) and assigned a GAF score of 40.

The Veteran's record contains a number of mental health notes from treatment at the Altoona VA Medical Center.  

In March 2008 the Veteran reported that he was on house arrest for six months and had to pay a fine for writing a bad check.  He reported going on a drinking binge and getting arrested for disorderly conduct and simple assault for hitting his daughter-in-law and knocking her down.  In April 2008 a social worker conducted a therapy session with the Veteran.  The Veteran reported making threats of physical violence against the social worker.  The social worker noted that they would continue to work on coping and relaxation skills and to decrease depressive symptoms.  In June 2008 the same social worker completed a session with the Veteran.  The Veteran felt depressed and anxious and still under house arrest.  He said his children did come and visit.  The social worker assigned a GAF score of 50.  Similarly, the Veteran met with the social worker in August 2008.  He reported being "fed up with everything" and said he was upset with his children for the things they had done to him.  He reported periods of anger that resulted in headaches, but said he did not want any medications or any doctors that were going to "mess with my head."  The social worker again assigned a GAF score of 50.

The Veteran was afforded VA examinations for his mental health in September 2008, March 2010, and January 2017.

At the VA examination in September 2008, the Veteran reported that he visited his mother occasionally and saw his siblings rarely.  He reported that he still had a lot of friends who stopped by to visit him on a daily basis, but that he did not feel emotionally close to them.  He reported frequent arguments in the past several years with his children.  He belonged to no social clubs or organizations and was not engaged in any regular organized social activity.  He did not report any difficulties with socializing due to psychiatric symptoms.  The Veteran also reported feeling very depressed, having poor sleep, and a decreased appetite.  He reported that he stopped drinking and that he frequently thought about losing his friends or his children.  He got tearful easily and isolated himself from others.  He also reported a quick temper followed by acting "stupid," such as yelling and screaming at his kids or a neighbor.  The Veteran reported that he shared in some household chores and responsibilities.  He also reported that in his spare time he enjoyed working on cars and lawnmowers and going camping and fishing.

The Veteran further reported that he had thought about dying since his granddaughter had accused him of molesting her, but he denied ever forming a concrete plan and denied ever going through with any self-harm behaviors.  He denied any homicidal ideation and there had been no recent history of violence.  There had been no recent reckless or inappropriate behaviors, although in the distant past when the Veteran was drinking alcohol heavily he did engage in reckless behaviors such as drinking and driving and some inappropriate acting out while under the influence of alcohol.  No delusions were reported or elicited.  The Veteran reported having significant difficulty falling asleep but said that he was able to attain five to seven hours of sleep per night.  He reported a stable appetite and weight.  He reported that he had no energy and no motivation for the past two weeks and experienced periods of time when he felt depressed, lost interest in usual activities, had trouble sleeping, had no energy, felt isolated from others and worthless, and had thoughts of death.  He reported that this went on for in excess of two weeks at a time.  He also reported that other symptoms he experienced when he became upset about something, such as receiving a bill or having a disagreement with a family member, included stomach pain, lightheadedness, hot flashes, difficulty breathing, and pounding heart.  He could not specify how often these episodes occurred, but stated that they typically came in response to some type of stressor and did not occur out of the blue.  He did not live in fear of having another attack and was not avoiding any particular situations in which he was afraid that he might have an attack.

Objectively, the examiner observed the Veteran's dress was casual, but neat and appropriate, with good grooming and hygiene.  The Veteran made good eye contact, was alert and oriented, attentive, and able to maintain focus easily throughout the interview without distractions.  He was cooperative during the interview process and appeared to answer all questions posed to him appropriately and to the best of his ability.  His speech was fluent and productive and of normal rate and volume with normal latency of response.  His thought process was clear, coherent, and goal directed without any evidence of formal thought disorder or psychosis.  His mood was dysphoric and affect was mostly anxious with some intermittent tearfulness.  His intellect had been previously tested and he had fallen in the borderline intellectual functioning range, although he was able to answer and comprehend all questions adequately during the evaluation.  His memory was fair in that he had significant difficulty recalling some information from his past and referred the evaluators to his record for additional details.  The examiner found no obsessions or compulsions and there was no evidence of mania, generalized anxiety, or psychosis.  Overall, the examiner found the Veteran's judgment and insight adequate.  The examiner diagnosed the Veteran with anxiety disorder, NOS with panic attacks, and major depressive disorder, recurrent, moderate.  He assigned GAF scores of 65 (current due to service-related anxiety disorder) and 55 (current related to all conditions combined).

At a VA examination in March 2010 the Veteran reported that he was attending outpatient care through the Johnstown CBOC clinic which began in 2006.  He reported that he saw them every two months and he was taking medication to "calm himself down."  He reported an increase in agitation.  The Veteran further reported that he lived with his ex-wife and their 26-year-old son.  He maintained contact with his mother and nine siblings.  He reported that he had some friends and that he felt that he had lost a number of friends secondary to his erratic behavior.  He reported that the symptoms that have persisted included poor sleep, increased appetite, and a tendency towards social isolation.  He denied any actual remissions from his symptoms, and reported that his social functioning and adjustment were poor.  He felt that his treatments have not helped him significantly.  

The examiner noted that the Veteran also complained of short-term memory loss and impairment.  He did not actually describe any obsessive or ritualistic behaviors that would have interfered with his routine activities, although he was evidently somewhat obsessed with checking his food supply.  He continued to describe episodes of panic when he was in agoraphobic settings and described symptoms of depression, depressed mood, and anxiety.  He complained of impaired impulse control, as well as sleep impairment.  He thought he obtained about six hours of sleep per night.

The examiner indicated that the Veteran was on time, appropriately dressed and groomed, and appeared to be his stated chronological age.  Nothing unusual was noted about his general physique or his facial features.  His hygiene was at least fair and his eye contact was fair.  He was alert and oriented in all three spheres and was able to relate appropriately to the examiner.  He was cooperative with all interview questioning.  As the Veteran ambulated from the waiting area to the examining room, the examiner noted no impairment of his motor functions.  His speech was within normal limits.  He demonstrated a narrowed range and intensity but was able to maintain his stability.  His affect was appropriate and his thought processes showed a normal rate of flow with good coherence and logic.  The examiner noted no loose associations and believed the Veteran's thought content was appropriate.  The Veteran did not show any signs of any delusions or hallucinations.  The examiner noted that the Veteran did show at times inappropriate behavior in the sense of his becoming angry for no reason.  He denied any suicidal thoughts, ideations, plans, or intent.  He described homicidal thoughts and ideations primarily directed against his own children, but denied any plans or intent.  He demonstrated the ability to maintain at least fair personal hygiene and other basic activities of daily living.  The examiner assigned a GAF score of 50.

Additional records from the Johnstown CBOC indicate the Veteran was seen for his mental health within the VA system through 2011, but as of August 2011 he had not been to an appointment in over six months.  No further treatment records are of record.

The Veteran was afforded another VA examination in January 2017.  He reported that he retired as a mechanic in 199 and completed occasional "odds and ends jobs" after that.  He said that he did not return to full time work due to his priority of raising his kids, over whom he obtained custody in 1989 (daughter) and 1998 (sons).  He also attributed his non-employment to problems with his gall bladder and heart.  He reported that had his health been better and had he not had to attend to his kids, he would have returned to work.  He reported that he had been primarily supporting himself on VA benefits since 1995.

The Veteran was not currently attending any mental health treatment, but reported to the examiner that he intended to schedule an appointment with VA psychiatry.  He reported anxiety and anger.  He reported that about ten times per month the intensity of his anxiety was bad enough that he had difficulty sleeping.  On these nights, he falls asleep around 4am and wakes up at 9am.  Otherwise, he estimated that he slept about ten hours per night.  He reported that he felt anxious and angry about his financial responsibilities and the well-being of his children and grandchildren.  He also seemed to describe symptoms related to rumination about his prior divorces.  He reported that when he became angry, he yelled and screamed.  He estimated that he had three to four panic attacks over the past year.  He denied any suicidal or homicidal ideations.

The examiner observed the Veteran as alert and oriented.  He was dressed causal, neat, and appropriate.  His grooming and hygiene were good.  His attention and concentration were good.  His mood was dysthymic with constricted range of affect and he was irritable at times.  His thought process was goal directed without evidence of formal thought disorder or psychosis.  His judgment and insight appeared average.  He was cooperative, but he had difficulty recalling details about his mental health in terms of frequency of symptoms.  He also appeared to conflate some symptoms such as anger and anxiety.  The examiner noted that this made assessment somewhat difficult at times.

The examiner noted that the Veteran gave a general impression that his anxiety had worsened over the years but could not specify changes in terms of frequency or intensity of symptoms.  The Veteran stated that after 1995 he bounced from job to job, taking on handyman assignments.  Although he had difficulty identifying prior frequency of symptoms and changes in his symptoms, he was able to estimate that he has suffered from three to four panic attacks over the past year.  He reported that he became angry to the point of yelling a few times per month.  The examiner concluded that this overall presentation is suggestive of some occupational impairment.  Notably, panic attacks could distract the Veteran from focusing on the task at hand and anger could make it difficult for him to communicate effectively with co-workers and clients.  In addition, sleep impairment could lead to problems with concentration on the job.

The examiner diagnosed the Veteran with anxiety disorder NOS with panic symptoms.  Symptoms that actively applied to this diagnosis included depressed mood, anxiety, panic attacks that occur weekly or less often, chronic sleep impairment, and disturbances of motivation and mood.  The examiner concluded that the level of occupational and social impairment was best summarized by occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation normal.

Based on a review of the evidence and the Veteran's entire history, the Board finds that since the grant of service connection, the Veteran's anxiety disorder has manifested with symptoms that more closely approximate the criteria for a 50 percent rating.  That is, his symptoms have resulted in no worse than moderate occupational and social impairment.  See 38 C.F.R. §§ 4.1, 4.130 (DC 9413); see Fenderson, 12 Vet. App. at 126.

The Veteran's anxiety has resulted in symptoms that include, but are not limited to: depressed mood, anxiety, nightmares, intrusive thoughts and social withdrawal, anger, and discomfort in crowds.  The Veteran credibly reported panic attacks that were rarely experienced after the start of treatment.  The Veteran also reported no hallucinations or delusions.  The Veteran is competent to report his experiences and symptoms and his statements have been considered by the VA primary care clinicians and VA examiners.  

These symptoms are similar to many of those contemplated by the currently assigned 50 percent rating.  In particular, the General Rating Formula lists, inter alia, panic attacks (more than once a week), flattened affect, impairment of short- and long-term memory, impaired judgment, impaired abstract thinking, and disturbances of motivation and mood among the types of symptoms associated with a 50 percent rating.  38 C.F.R. § 4.130.

Although the 70 percent rating criteria also contemplates panic attacks, memory loss, and depressed mood, the Veteran's frequency of panic attacks, level of memory loss, and degree of mood disturbance and depression is more closely analogous to that contemplated by his current 50 percent rating.  Specifically, while the Veteran reported some mild short-term memory loss and indicated his daughter helped him to not miss appointments and helped remember to pay the bills, none of these symptoms have significantly interfered with occupational or social functioning.  The Veteran has been able to maintain productive and meaningful relationships with family and friends.  Notably, at the September 2008 VA examination the Veteran reported having a lot of friends that stopped by frequently to visit.  He also visits his mom and is in contact with all nine siblings.  He has not described any significant impairment in social or occupational functioning due to panic attacks, depression, or similar symptoms.  Although he has been divorced three times, he has maintained a significant relationship with his ex-wife who now lives with him.  In addition, one of his children still lived with him.  Lastly, the Veteran completes daily chores around the house and enjoys fixing cars and lawnmowers and going fishing and hiking.

Moreover, there is little evidence of additional significant symptoms similar to those included in the criteria for 70 percent such as suicidal ideation, obsessional rituals which interfere with routine activities, or speech intermittently illogical, obscure, or irrelevant.  In regards to suicidal ideation, at the July 2006 examination the examiner noted that the Veteran had suicidal thoughts and ideations in the past but was not currently having any, nor had he ever had any plans or intents.  At the March 2010 and January 2017 examinations the Veteran denied any suicidal or homicidal ideations.  In regards to obsessional rituals, at the July 2006 examination the Veteran did not describe or demonstrate any obsessive or ritualistic behaviors which would interfere with his routine activities.  Similarly, the September 2008 examiner found no obsessions or compulsions and there was no evidence of mania, generalized anxiety, or psychosis.  The March 2010 examiner noted the Veteran did not actually describe any obsessive or ritualistic behaviors that would have interfered with his routine activities, although he was evidently somewhat obsessed with checking his food supply.  In regards to the Veteran's speech, at the July 2006 examination his speech showed normal articulation and amplitude as well as rate of speed.  In September 2008 his speech was fluent and productive and of normal rate and volume with normal latency of response.  At the March 2010 examination his speech was within normal limits.  

Throughout the pendency of the appeal the Veteran has been assigned numerous GAF scores, including a 45 in July 2006, 40 in February 2007, 50 in June 2008, 50 in August 2008, 65 based on anxiety and 55 overall in September 2008, and 50 in March 2010.  Although a medical professional's classification of the level of psychiatric impairment reflected in the assigned GAF score is probative evidence of the degree of disability, it is not determinative of the rating assigned by VA in evaluating a psychiatric disorder under the rating criteria.  See VAOPGCPREC 10-95 (March 31, 1995).  Rather, VA must consider all of the Veteran's symptoms and resulting functional impairment as shown by the evidence of record in assigning the appropriate rating, and will not rely solely on the examiner's assessment of the level of disability at the moment of examination.  See 38 C.F.R. § 4.126.  Here, the record contains VA treatment notes spanning more than 15 years and GAF scores from a number of instances.  An analysis of the entire record supports a rating of 50 percent, highlighted by the Veteran's overall disability picture spanning the entire appeal period while considering the medical professional's opinions and GAF scores.

Overall, the preponderance of the evidence indicates that the Veteran's disability picture during the appeal period did not amount to an occupation and social impairment with deficiencies in most areas due to such symptoms that would warrant a 70 percent rating.  The benefit-of-the-doubt rule does not apply and entitlement to a disability rating in excess of 50 percent for anxiety is denied.  See 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III.  TDIU

Under the applicable criteria, a TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided that one of those disabilities is ratable 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

It is the established policy of the Department of Veterans Affairs that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a) of this section.  The rating board will include a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b).  The Board is required to obtain the Director's decision before it may award extraschedular TDIU.  Wages v. McDonald, 27 Vet. App. 233, 236 (2015).

The Veteran is service-connected for anxiety disorder NOS with panic attacks which is rated at 50 percent.  There are no other service-connected disabilities.  Therefore, he does not satisfy the schedular criteria for consideration of a TDIU.  38 C.F.R. § 4.16(a).

However, as the Veteran reported that he is unable to work due to service-connected anxiety despite having a disability rating that does not meet the schedular requirements for TDIU, the Board must determine whether there is evidence that the Veteran's service-connected disability renders him unable to secure or follow a substantially gainful occupation.  38 C.F.R. § 4.16(b).  Factors such as employment history, as well as educational and vocational attainments, are for consideration.  The Board emphasizes that a TDIU is limited to consideration of his service-connected disability.  The evidence of record is adequate for the Board to determine whether referral for an extraschedular TDIU is warranted.  

At the September 2008 VA examination, the Veteran reported that in his spare time he enjoyed working on cars and lawnmowers.  

At the March 2010 VA examination, the Veteran reported that he had not worked since around 1994.  He also reported that his social functioning and adjustment were poor.  The VA examiner indicated that the Veteran had not been able to function in an occupational manner for many years, and opined that this was most probably secondary to his psychological disorder.

At the VA examination in January 2017, however, the Veteran reported that while he did experience anxiety while employed as a mechanic, his retirement in 1995 was related to medical, rather than psychiatric symptoms, and in particular his gall bladder and heart problems.  He noted further that the nature and intensity/frequency of his anxiety during employment is difficult to quantify because, at that time, he drank to mask his anxiety.  He also reported that after retiring that he would occasionally obtain "odds and ends jobs," and explained that he chose not to go back to full time work due to his priority of raising his kids of whom he had custody.  He indicated that if his health had been better, and if he did not have to attend to his kids, he would have returned to work.  

Based on the evidence of record, the Board finds that the Veteran is not incapable of securing or following a substantially gainful occupation due to his service-connected anxiety disorder alone.  The evidence reflects that the Veteran's anxiety disorder alone does not preclude his ability to secure or follow a substantially gainful employment through employment consistent with his education and employment background.  The ultimate question of whether a Veteran is capable of securing or following substantially gainful employment is not a medical one; rather, that determination is for the adjudicator.  38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  The Board observes that medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity.  38 C.F.R. § 4.10; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).

Although the Veteran's service-connected anxiety disorder would likely cause some interference with occupational functioning, it does not appear that he is precluded from obtaining and/or maintaining gainful employment due to this disability alone.  Although the March 2010 examiner noted that the Veteran's inability to function in an occupational manner for many years following his retirement was likely related to his psychological disorder, the January 2017 examiner (who conducted a longitudinal review of the Veteran's clinical history and functioning) concluded the overall level of social and occupational impairment from the anxiety disorder was best characterized by 'occasional decrease in work efficiency' as opposed to total occupational (and social) impairment.  Further while this examiner acknowledged that the Veteran's overall presentation is suggestive of some occupational impairment (due to panic attacks which could distract the Veteran from concentrating on the task at hand and anger could make it difficult for him to communicate effectively), he stopped short of determining the Veteran was totally precluded from working.    

The Board finds that based on the evidence, neither the Veteran's panic attacks (which reportedly occur 3-4 times a year) or his anger issues preclude him from working independently and at his own pace, which is a realistic possibility for a mechanic occupation.  Further, the Veteran is a retired mechanic and he maintains a hobby in a similar capacity.  This further suggests that he would likely be capable of obtaining gainful occupation, consistent with his prior training and experience.  Significantly, the Veteran has attributed his retirement in 1995 to medical, rather than psychiatric symptoms and reports that he chose not to go back to full time work because raising his children was his main priority.  

Based on all pertinent evidence of record, the Board finds that the Veteran is not incapable of securing or following a substantially gainful occupation due to his service-connected anxiety disorder NOS with panic attacks alone.  As such, referral to the Director of Compensation and Pension for extraschedular consideration is not warranted.  The preponderance of the evidence is against entitlement to TDIU; thus, the benefit of the doubt doctrine is not for application in the instant case.  See Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  


ORDER

An initial evaluation in excess of 50 percent for an anxiety disorder is denied.

TDIU is denied.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


